DETAILED ACTION
1.	Claims 1-20 have been presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application is a continuation of Application No. 15/405649 filed on 01/13/17 which claims benefit of Provisional Application No. 62/408641 filed on 10/14/16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-7, 9-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Kelly (“APEX: Autonomous Vehicle Plan Verification and Execution”).
As per claim 1, O’Kelly is directed to a method comprising: receiving a set of values representing at least one of an object, an object behavior, a condition, or an action to be included in a scenario (page 6, vehicle parameters); determining, based at least in part on the set of values, a combination of values (page 2, Simulating a lane change, 1st paragraph, state of each vehicle including position, distance apart which is dependent upon vehicle parameters); receiving a semantic coordinate representing the (page 10, last paragraph, Scenario 1, the vehicle is located on a uni-directional two lane road network, two lane road network as semantic coordinate); generating, based at least in part on the combination of values and the semantic coordinate, the scenario for execution (page 10, Scenario 1 is generated with two lane road and ego vehicle and other vehicle values); and determining, based at least in part on executing the scenario, outcome data indicating a response by an autonomous controller to the scenario (page 11, Verification and Result, autonomous ego vehicle response for scenario execution).
	As per claim 2,	O’Kelly is directed to the method of claim 1, wherein the object is associated with at least one of a body comprising a defined dimension, a pose, or a mesh to render the object in the scenario (page 6, Table 1, vehicle pose and wheelbase which is a defined dimension).
	As per claim 3, O’Kelly is directed to the method of claim 1, wherein the scenario represents an interaction between the object and the map (page 10, Scenario 1, ego vehicle is within a two land road with lane change).
	As per claim 5, O’Kelly is directed to the method of claim 1, further comprising defining a sequence of multiple steps to be performed in sequential order between the object and at least one of a condition, an action, a fault, or a noise during execution of the scenario (page 9, Execution tree and formal model, nodes due to guard conditions and page 10, Calling the motion planner, sequence of steps due to guard conditions).
	As per claim 6, O’Kelly is directed to the method of claim 5, wherein the sequence is based at least in part on linear temporal logic, and wherein the outcome data is based at least in part on an evaluation of the linear temporal logic (page 4, Figure 4, page 9, Execution tree, 2nd paragraph, pages 8-9 and 11, Equations 32 and 36-38 with said sequences illustrated by execution trees are expressed using linear temporal logic notation).
	As per claim 7, O’Kelly is directed to the method of claim 1, wherein the object comprises a static object or a dynamic object (page 5, Ego vehicle model which is a dynamic object).

As per claim 11, O’Kelly is directed to the non-transitory computer-readable medium of claim 10, wherein the pose is based at least in part on at least one of an inertial coordinate system, a map based coordinate system, or a track based coordinate system (page 5, Ego Vehicle Model, state vector with x and y position and heading angle as inertial coordinate system).
	Claims 16-18 and 20 are directed to a system comprising: one or more processors; and one or more one non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform operations comprising the steps of claims 1-2 and 5-6 and are therefore rejected over the same prior art.
	As per claim 20, O’Kelly is directed to the system of claim 16, wherein determining the outcome data indicating how the autonomous controller responds to the scenario comprises determining an operational space of the autonomous controller given the scenario (page 5, Figure 6, autonomous controller responding within scenario within operation space with vehicles in two lane road).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Kelly (“APEX: Autonomous Vehicle Plan Verification and Execution”) in view of Haubrich et al. (“A Semantic Road Network Model for Traffic Simulations in Virtual Environments: Generation and Integration”).
As per claim 4, O’Kelly is directed to the method of claim 1, but fails to explicitly disclose wherein the semantic coordinate representing the set of values in the map indicates a type of road intersection.  Haubrich teaches wherein the semantic coordinate representing the set of values in the map indicates a type of road intersection (page 45, Section Semantic Road Network Model, last paragraph, junctions and page 46, Figure 2, four way junction area with four incoming and four outgoing lanes, indicating a four way type intersection).  O’Kelly and Haubrich are analogous art because they (Haubrich, page 45, Section 3, 1st paragraph).
Claim 19 is directed to a system comprising: one or more processors; and one or more one non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform operations comprising the steps of claim 4 and is therefore rejected over the same prior art combination.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Kelly (“APEX: Autonomous Vehicle Plan Verification and Execution”) in view of Zurada et al. (“Perturbation method for deleting redundant inputs of perceptron networks”).
As per claim 8, O’Kelly is directed to the method of claim 1, wherein the scenario comprises a first scenario and the combination of values comprises a first combination of values associated with the first scenario and a second combination of values associated with a second scenario (page 5, Figure 6, LC or LF), but fails to explicitly disclose the method further comprising: determining whether the first combination of values and the second combination of values are associated with same outcome data; and performing at least one of: executing only one of the first scenario or the second scenario when the first combination of values and the second combination of values are associated with the same outcome data; or executing the first scenario and the second scenario when the first combination of values and the second combination of values are not associated with the same outcome data.  Zurada teaches determining whether the first combination of values and the second combination of values are associated with same outcome data (page 178, 1st paragraph); and performing at least one of: executing only one of the first scenario or the second scenario when the first combination of values and the second combination of values are associated with the same outcome data (page 178, 1st paragraph); or executing the first scenario and the second scenario when the first combination of values and the second combination of (page 178, 1st paragraph).  O’Kelly and Zurada are analogous art because they are both from the same field of endeavor, using neural networks to model complex functional relationships.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the scenario generation of O’Kelly with the redundancy elimination of Zurada in order to minimizing neural networks thereby conserving processing resources (Zurada, page 177, Abstract).

Response to Arguments
6.	Applicant's arguments filed 12/02/20 have been fully considered but they are not persuasive. 
7.	The objection to the claims is withdrawn due to the amendment to the claims.
8.	The 35 U.S.C. 112(b) rejection is withdrawn due to the amendment to the claims.
9.	The prior art rejections are maintained.  In response to Applicant’s argument that O’Kelly does not disclose semantic coordinates, Applicant is directed to paragraph [0023] of the published Specification which reads: In at least one example, the SDL allows for instantiation automatically on a map at a location that can be expressed in a manner independent of map coordinates, for instance, by instantiating primitives relative to map topologies, or "semantic coordinates." As a non-limiting example, the SDL allows a user to specify that instantiation of a primitive is to be at a T-intersection (as opposed to requiring a user to input a specific two- or three-dimensional coordinate).
	Thus designating the location of an object at a T-intersection is an example of a semantic coordinate.  O’Kelly discloses instantiation of a vehicle not based on 2D map coordinates but instead on a uni-directional two lane road network (page 10, last paragraph, Scenario 1).  As such O’Kelly discloses semantic coordinates associated with an object in a map.  From that O’Kelly also discloses generating a scenario which would be “generating, based at least in part of the combination of values and the semantic coordinate, the scenario for execution” (page 10, Scenario 1 is generated with two lane road and ego vehicle and other vehicle values).   

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1.  “Traffic Intersection Situation Description Ontology for Advanced Driver Assistance” published by Hülsen et al. in 06/09/11.
10.	All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUZANNE LO/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        01/15/21